DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments, see pg. 9, with respect to the Drawings have been fully considered and are persuasive.  The objection to the drawings has been withdrawn in view of amendments to the specification.
Applicant’s arguments and amendments, see pgs. 9-10, with respect to the Rejections under 35 U.S.C. § 112(b) have been fully considered and are persuasive. The rejections of claims 2-11 and 21-24 have been withdrawn in view of amendment. 
Applicant’s arguments and amendments, see pgs. 9-10, with respect to the Rejections under 35 U.S.C. § 101 have been fully considered and are persuasive.  The rejections of claims 1-20 have been withdrawn.
Applicant’s arguments with respect to the Rejections under 35 U.S.C. § 102 of claim 1-4, 11, 13, and 20-21 by Gavriely (US 2009/0216127), and dependent claims 5-6 and 22 under 35 U.S.C. § 103 by Gavriely, dependent claims 7-8, 12, 17, and 23-24 by Gavriely in view of Halperin et al. (US 2015/0164433), dependent claims 9-10 by Gavriely in view of Arlotto et al. (“An Ultrasonic Contactless Sensor for Breathing Monitoring”), dependent claims 14-16 by Gavriely in view of Singh et al. (“Use of Sonography for Airway Assessment”), and dependent claims 18-19 by Gavriely in view of Palti (US 2014/0039313)  have been considered but are moot because the new ground of rejection necessitated by amendment.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 11, 13, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gavriely (US 2009/0216127) in view of Palti (US 2014/0039313), as evidenced by Palti et al. (“Pulmonary Doppler signals: a potential new diagnostic tool”).
Regarding claim 1, Gavriely teaches a computerized method for analyzing ultrasound signals, the method comprising (ultrasonic cough detector of Fig. 4 with computer/processor elements and operations described in Fig. 5 and accompanying paragraph [0025]) (a) selecting a region-of-interest in a subject that includes an anatomical region that includes connective corresponding to the subject’s airway (placement of ultrasonic flow detector at tracheal wall 120 in Fig. 4 and relevant description in [0024]).
However, Gavriely does not disclose (b) acquiring Doppler ultrasound signals from the connective tissue in the region-of-interest using an ultrasound system and providing the Doppler ultrasound signals to a computer system (italicized text not taught), and instead only teaches that “the ultrasonic signal…is reflected by the air flow and the minute particles that [are] carried along 130 to reach the ultrasonic receiver 134” wherein “the moving air and suspended particles change in the received sound relative to the emitted sound in the form of a Doppler frequency shift that is detected by the processor 132” in [0024]). Here the reflected ultrasound signal is 
Instead, Palti teaches a method for evaluating the lungs of patient using Doppler ultrasound, which shares technical field with the instant application. Specifically, Palti discloses a Vibration Doppler Monitor (VDM) approach, wherein “signals generated by vibrations and cyclic movement of reflecting elements, interfaces (for example the blood vessel--alveolar air, highly reflective, interface), or surfaces within the patient” ([0007]). Further, “this method includes the step of obtaining, using an ultrasound probe that is aimed at the patient's lung, Doppler ultrasound power and velocity data, wherein the obtaining step is implemented while a vibration is being induced in the lung. It also includes the step of identifying a first portion of the power and velocity data that corresponds to a fundamental harmonic, wherein the fundamental harmonic is related to the induced vibration” ([0008]). The lungs include connective tissue and are encompassed by a subject’s airway, under the broadest reasonable interpretation. Thus, Palti teaches acquiring Doppler ultrasound from the connective tissue in the region of interest of a subject’s airway.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cough detector (CD) of Gavriely with the probe 11 for Doppler ultrasound of connective tissue of a region of interest in a subject’s airway in order to overcome “ultrasound energy attenuation by the air in lungs” and other parts of the airway “for both imaging and Doppler modes of ultrasound operation” (1st paragraph of Introduction, pg. 940, “Pulmonary Doppler signals: a potentially new diagnostic tool”). 
Gavriely further teaches (c) comparing the Doppler ultrasound signals acquired from the connective tissue to baseline data (italicized text not taught) (“The frequency shift detector 148 generating output that indicates a characteristic or airflow in the subject’s airway (determination “of the presence of a cough” through block diagram in Fig. 5 and associated text in [0025], wherein cough event “data stored in the data logger 156 may be transmitted via a transmission element 160 to a permanent storage and analysis element 162”), and (d) providing the output to a user (“The data from the analyzer 162 may be displayed in graphic or numeric form by the data display element 166.”). However, Gavriely does not teach comparing the Doppler ultrasound signal of the connective tissue to baseline data. Palti, which was shown above to acquire Doppler ultrasound signals from connective tissue in the airway of a subject, is relied on instead: “embodiments described below can be used to diagnose lung pathology and disease by monitoring signals produced during an oscillatory/resonance behavior of the lung and its various components” ([0007]), as well as “evaluating the functionality of a patient's lung. This method includes the step of obtaining, using an ultrasound probe that is aimed at the patient's lung, Doppler ultrasound power and velocity data, wherein the obtaining step is implemented while a vibration is being induced in the lung. It also includes the step of identifying a first portion of the power and velocity data that corresponds to a fundamental harmonic, wherein the fundamental harmonic is related to the induced vibration” ([0013]). Further, “because the observed resonances convey information about the state of the lungs, changes in those resonances can be used to diagnose lung disease. Figs. 8A-C compares power spectra of the vibration recordings made on a normal subject (Fig. 8A) with those made on patients with COPD (Fig. 8B) and sarcoidosis (Fig. 8C). We see that the fundamental frequencies and the amplitude of the harmonics are quite different illustrating the diagnostic baseline data, under the broadest reasonable interpretation, relative to the chronic obstructive pulmonary disease (COPD) and sarcoidosis power spectra of Figs. 8B and 8C, respectively. It is further noted that a symptoms of COPD and pulmonary sarcoidosis include coughing. Further, it is noted that application of a vibration to the lungs may include “having a patient voice a sound such as ‘Eee’ or ‘Ahh’” ([0043]). Likewise a coughing event would necessarily produce a vibration to the lungs and other tissues of the airway. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gavriely as described above and for the same reasons, such that (1) the CD 12 of Gavriely that is attached to the patient over the trachea is modified by the probe of Palti for acquiring Doppler ultrasound signal of the connective tissue in the subject’s airway as a result of a vibration (e.g., voicing sound, coughing, etc.); and (2) to compare a difference in the fundamental frequencies and amplitudes of Doppler ultrasound signal of Palti between an acquired signal and baseline Doppler ultrasound of Gavriely. In other words, Doppler ultrasound signals are acquired of connective tissue of the subject’s airway before a vibration event, such as a cough, and during the vibration event for comparison. 
With respect to claim 2, the modification of Gavriely teaches comparing the Doppler ultrasound signal to the baseline signal data comprising comparing a parameter of the Doppler ultrasound signals with a parameter of the baseline signal data: The Doppler ultrasound acquired by Palti may be power spectra including frequency and amplitude, as depicted by Figs. 8A-C. Both frequency and amplitude represent a parameter of Doppler ultrasound signal. 

Regarding claim 3, the modification of Gavriely teaches that generating the output comprises identifying with the computer system when the parameter of the acquired Doppler ultrasound signals differs from the similar parameter of the baseline signal data by a selected threshold amount: “The frequency shift detector 148 determines if there was a frequency shift and if this frequency shift exceeded a threshold” (Gavriely, [0025]). The frequency shift detector 148 is expected to detect the frequency, corresponding to the parameter, for the modification of Gavriely with Palti based on the comparison of acquired and baseline Doppler ultrasound as previously conveyed for claims 1-2. 
Claim 4 is further taught by Gavriely, wherein providing the output to the user comprises generating an alarm when the parameter of the acquired Doppler ultrasound signal is identified as differing from the parameter of the baseline signal data by the selected threshold amount. Since “the data from the analyzer 162 may be displayed in graphic or numeric form by the data display element 66,” ([0025]) the display element necessarily indicates when the difference meets the predetermined threshold, when the result is generated on the display. 
Regarding claims 5 and 6, the modification of Gavriely directly teaches wherein the parameter of the acquired Doppler ultrasound signals is an amplitude/peak width (claim 5/claim 6) of the Doppler ultrasound signals at a particular respiratory phase and the parameter of the baseline signal data is an amplitude/peak width (claim 5/claim 6) of the baseline signal data at the particular respiratory phase. As conveyed by the power spectra of Palti, such as in Figs. 8A-C, the amplitudes and peak widths are readily obtained. Thus in the modification of Gavriely 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Gavriely with Palti as previously conveyed for claim 1 and for the same reasons. Further, regarding the amplitude/peak width at a particular respiratory phase, it also would have been obvious to compare amplitude or peak width of the acquired signal to the amplitude or peak width of the baseline signal, respectively, at the same respiratory phase, since it is well known in the art that the inflection points between inhalation and exhalation result in different air flow patterns, and thus different vibration signals from the connective tissue, along the entire cycle and would thus produce inaccurate detection of a respiratory event if not standardized based on respiratory phase.
Regarding claim 11, Gavriely teaches generating an output that quantifies the airflow in the subject’s airway since ‘quantifies’ is broadly recited. The numerical frequency values to the Doppler ultrasound signals and their comparison in the frequency shift detector 148 and analysis in the data analyzer 162 necessarily quantifies the airflow (such as the occurrence of a coughing event) that is output to data display element 166.
With respect to claim 13, Gavriely teaches that the connective tissue comprises a cartilaginous tissue in the subject’s airway in Fig. 4 where “a longitudinal sagittal section through the tracheal wall 120 and its cartilage rings 122 and overlaying skin 124 is shown” ([0024]).
the Doppler ultrasound signals comprise Doppler spectra indicating velocity data (claim 18) nor that the Doppler ultrasound signals include power Doppler signals indicating amplitude data (claim 19) associated with the airflow in the subject’s airway. First, Palti discloses “obtaining, using an ultrasound probe that is aimed at the patient's lung, Doppler ultrasound power and velocity data” ([0008]). As conveyed previously, the power spectra of Figs. 8 include frequency and amplitude data. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gavriely as previously conveyed for claim 1 and for the same reasons.  
Regarding claim 20, the modification of Gavriely teaches that the baseline signal data comprises normative data in that that baseline data, as established for claims 1 and 2, represents Doppler ultrasound signal in the absence of coughing event (or other vibration signal) – in other words ‘normal’ breathing. 

Claims 7-8, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gavriely and Palti as applied to parent claims 1 and 21, respectively, and further in view of Halperin et al. (US 2015/0164433). 
Regarding claims 7-8, the modification of Gavriely teaches the method/airway monitor as recited in claim 4, but does not teach that the selected threshold is a percent decrease of the parameter relative to the parameter of the baseline signal data (claims 7) and the percent decrease is in a range of 20 to 40 percent (claims 8). 
Halperin, disclosing an apparatus and method for predicting the onset of clinical episodes that include physiological signals related to breathing, shares a technical field with the instant declined 10% vs. baseline” (emphasis added). Further, Halperin states in [0706] that “over a period of time…the system establishes a reference baseline, e.g., the average respiration rate over that time period” and “once the baseline has been established, upon identifying a change…in a clinical parameter versus the baseline, the system alerts a clinician,” such as “upon detecting a change of 35% in a clinical parameter rate within a 15 min period” (emphasis added). The “change of 35%” teaches the percent decrease in a range of 20 to 40 percent since Halperin states the ‘change’ more broadly (i.e., encompassing either an increase or decrease), and ‘35%’ falling within the range set forth in the claim (see MPEP 2131.03 Anticipation of Ranges). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have further modified the detector of Gavriely with the threshold selection based on a specific percent decrease of Halperin, first, to commonly illustrate a change based on percentages for easier understanding of the comparison data, and second, to select a threshold percentage to enable the system to check the accuracy of the prediction for “each correctly predicted episode, false negative, and false positive” (Halperin [0656]). 
With respect to claim 12, the modification of Gavriely teaches the method as recited in claim 1, but is silent on comparing the Doppler ultrasound signals to the baseline signal data comprising inputting the Doppler ultrasound signals to a machine learning algorithm that has been trained on the baseline signal data. Instead, Halperin teaches in [0652] that “system 10 is adapted to learn the…thresholds”, such that “upon each occurrence of an episode, the subject or a healthcare worker enters an indication of the occurrence of the episode into system 10” or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the analyzer 162 of Gavriely with the adapted learning ability of system 10 of Halperin (which is necessarily in the form of an algorithm or software) to enable adjustment of “the threshold up or down by a certain percentage…for each false positive or false negative” ([0657]) to more accurately determine the threshold for a particular respiratory event.
With regard to claim 17, the modification of Gavriely teaches the method as recited in claim 1, but does not directly disclose that the baseline signal data is baseline Doppler ultrasound signal data acquired from the subject before acquiring the Doppler ultrasound signal in step (a) (bolded text not taught). 
Instead, Halperin states that comparing breathing patterns “includes determining the baseline breathing pattern by analyzing breathing of the subject during at least one non-symptomatic period,” ([0132]) which does not preclude its acquisition before acquiring the Doppler ultrasound signal in step (a). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the Doppler ultrasound baseline signal acquisition of Gavriely with the teachings of gathering the baseline data during a period of a non-symptomatic respiratory event of Halperin to establish the baseline data and selected threshold of a parameter for comparison before the acquiring Doppler ultrasound signal from the region of interest for detection of a respiratory event. In other words, it would have been obvious to gather the baseline data before the ‘acquired’ data in order for the process of comparison and difference generation output to take place.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gavriely and Palti as applied to parent claim 2, and further in view of Arlotto et al. (“An Ultrasonic Contactless Sensor for Breathing Monitoring”).
The modification of Gavriely teaches the method as recited in claim 2, but does not disclose generating an output that characterizes the airflow in the subject’s airway as one of turbulent or laminar (claim 9), nor generating an output that quantifies a degree of turbulence of the airflow in a subject’s airway (claim 10, italicized text not taught). 
Arlotto discloses an ultrasonic contactless sensor for breathing monitoring based on a low power ultrasonic active source and transducer that measures the frequency shift by the velocity difference between the exhaled air flow and the ambient environment via the Doppler Effect. Arlotto teaches that the acquired data as in Fig. 3 can be separated into “the overall effect generated by the mean speed of expired airflow…and local effects caused by turbulence which produce greater frequency extensions” (first paragraph of section 2.2. Physical Principles). In other words, Doppler ultrasound data is useful in extracting the presence and degree of turbulent airflow. Additionally, since the language of claim 9 is written as one of turbulent or laminar, this evidence from Arlotto describing only turbulent flow successfully reads on the claim.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have further modified the analyzer 162 of Gavriely with the process of turbulent signal analysis of Arlotto since it is well known in the art that obstructions, changes in the diameter of the respiratory tract, and exhalation/inhalation at the mouth and nose cause turbulent flow and as such would be useful in determining an array of respiratory events or abnormalities.

Claims 14-16 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gavriely and Palti as applied to claim 1, and further in view of Singh et al. (“Use of Sonography for Airway Assessment”).
Regarding claim 14, the modification of Gavriely teaches the method as recited in claim 13, but does not specify that the anatomical region-of-interest selected comprises a cricothyroid ligament. 
Singh discloses an analysis of the use of sonography in identifying the anatomic structures of the upper airway and teaches the imaging of the cricothyroid membrane (i.e., cricothyroid ligament) in Fig. 8 and labeled as ‘C-T memb’. It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the selection of the region-of-interest of Gavriely to include the imaging of Singh to focus on the cricothyroid membrane since the cough detector of Gavriely is attachable to a patient’s neck via a band 14 of adjustable length via latch 16, suggesting that the device is configurable to be positioned at any location on the neck.
With respect to claims 15-16, the modification of Gavriely teaches the method as recited in claim 1, but does not directly disclose that the ultrasound signals are acquired in a longitudinal (claim 15)/transverse plane (claim 16) relative to the anatomical region. Instead, Singh teaches in the Materials and Methods section that “the ultrasound transducer was oriented with respect to the patient in 1 of 3 ways: (1) longitudinally in the midline (the sagittal view); (2) longitudinally 2 cm lateral to the midline (the parasagittal view); and (3) transversely across the anterior surface of the neck (the transverse view).”

Regarding claim 21, the modification of Gavriely as above for method claims 1-4 teach the respective structural components associated with the same elements of the method claims. 
The additional element of the region-of-interest containing a cricothyroid ligament of a subject is further taught by Singh as conveyed above for claim 14. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the CD 12 of Gavriely with the positioning of Singh, such that the CD that is secured around the neck of a patient via the band 14, whose length is adjustable by a latch 16, is configured to be positioned at the cricothyroid ligament of the neck, in order to obtain expected Doppler ultrasound signal at the desired region. 
Claim 22 is taught by the modification of Gavriely as previously conveyed for claims 5 and 6.  

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Gavriely, Palti, and Singh as applied to claim 21, and further in view of Halperin.
Claims 23-24 are taught by the modification of Gavriely as previously conveyed for claims 7-8. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816. The examiner can normally be reached M-Th 8:00 a.m. - 6:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/REMY C COOPER/            Examiner, Art Unit 3793      

/CHRISTOPHER KOHARSKI/            Supervisory Patent Examiner, Art Unit 3793